Citation Nr: 1516399	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran served in the Georgia Army National Guard and had a period of active duty service from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is with the RO in Atlanta, Georgia.

In the March 2010 rating decision, the RO addressed seven issues, including claims for service connection for a traumatic brain injury, a low back disorder, posttraumatic stress disorder (PTSD), and burning and extreme pain in the buttock muscles.  The Veteran filed a notice of disagreement with the denial of these aforementioned issues.  In April 2013, the RO granted service connection for PTSD in a rating decision and issued a statement of the case (SOC), which addressed the Veteran's claims for service connection for a traumatic brain injury, a low back disorder, and burning and extreme pain in the buttock muscles.  In May 2013, the Veteran submitted a substantive appeal wherein he indicated that he was only appealing his claim for service connection for a traumatic brain injury.  In September 2013, the RO certified the issues of entitlement to service connection for a traumatic brain injury, a low back disorder, and burning and extreme pain in the buttock muscles.  

With regard to the Veteran's claims for service connection for a low back disorder and burning and extreme pain in the buttock muscles, the Board finds that these issues were erroneously certified to the Board in September 2013.  The Veteran did not submit a substantive appeal on these issues at any time following the issuance of the April 2013 statement of the case.  Instead, he specifically limited his appeal in the May 2013 VA Form 9.  Moreover, the Veteran was never sent notice that these two additional claims were certified to the Board, nor has he provided any hearing testimony or submitted further argument or evidence. c.f. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As such, the Veteran was not led to believe that such claims remained on appeal, nor did he rely on the erroneous certification.  Thus, the Board finds that these two other issues are not currently on appeal. 

The Veteran also addressed his PTSD in the May 2013 VA Form 9, and in January 2014, the Veteran filed a formal claim for an increased evaluation for his PTSD.  That matter has not yet been addressed by the RO.  Therefore, the claim is referred to the RO for appropriate action.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim as well as a corresponding file in the Veterans Benefits Management System (VBMS).  The documents in those files include additional VA medical records.  However, to the extent that these records may be relevant to the claim, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review them on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a traumatic brain injury.  He has claimed that he sustained a traumatic brain injury when he was exposed to live ordnance.  The Veteran's service treatment records show that he experienced back pain after a scud alert in November 1990.  VA medical records also note that the Veteran reported being in the vicinity of scud attacks, and his military personnel records show that his military occupational specialty was a chemical operations specialist during his active duty service from 1990 and 1991.  At various times, the Veteran has reported symptoms such as disorganization of thought, ringing of the ears, fatigue, mental confusion, dizziness, and lightheadedness.  As such, the Board finds that a VA examination and medical opinion are needed in this case.

Moreover, as noted above, the Veteran's Virtual VA and VBMS files contain additional medical records, which have not been reviewed by the AOJ.  Although the case was certified to the Board in September 2013, the evidence was obtained by VA, and the Veteran has not submitted a waiver of the AOJ's initial consideration.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  On remand, the AOJ will have an opportunity to review this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any traumatic brain injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a traumatic brain injury or residuals thereof that are causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




